DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-7, 9, 10, 13-15, 17, 18, 21, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al. (U.S. PGPub 2018/0026327 A1).
Consider claim 1, Hendrix discloses an antenna assembly (read as, for example, tri-sector assembly 150, figure 5, par [0036]), comprising: 
a plurality of antenna-radio units, each of the antenna-radio units comprising an antenna and a radio transceiver in an integrated unit, each antenna having an external face (read as each 
a mounting assembly comprising a foundation, a cap and a spine, the foundation being mounted to a lower end of the spine and the cap mounted to an upper end of the spine (read as each of the cell site sectors 110 are mounted to a frame 160 (best seen in FIG. 6) that includes three vertical members 162 spanned by numerous braces 164 (i.e. spine) that form a triangular pattern, end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]); 
wherein the antenna-radio units are mounted at circumferentially equally spaced locations between the foundation and the cap, with their respective external faces facing radially outwardly (read as each of the sectors 110 are mounted circumferentially equally spaced locations between the upper and lower ends of vertical member 162, with their respective external faces facing radially outwardly as shown in figure 7, par [0036]-[0037]); and 
a plurality of spacers, each spacer located between two adjacent antenna-radio units, and each antenna-radio unit between located between two adjacent spacers, each of the spacers including an arcuate external surface (read as the triangular spacers shown in figure 6 with their won external surface that separates the braces 164 which the sectors 110 mounted on, figures 6 and 7, par [0036]-[0037]);
wherein the external faces of the antennas and the external surfaces of the spacers generally define a cylinder (read as the cylinder shape shown in figure 7 that is defined by the frame 160 having triangular spacers, and cell site sectors 110, figure 7, par [0036]-[0037]).
claim 2, as applied to claim 1 above, Hendrix discloses wherein the foundation and the cap are substantially mirror images (read as end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]).
Consider claim 5, as applied to claim 1 above, Hendrix discloses wherein the foundation and cap include venting apertures (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
Consider claim 6, as applied to claim 1 above, Hendrix discloses wherein the foundation and cap include perforated ventilation sections (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
Consider claim 7, as applied to claim 1 above, Hendrix discloses wherein the foundation includes a cable access hole (read as the circular opening in the middle of the plates 166 capable of allowing a cable to pass, figures 6 and 7, par [0036]).

Consider claim 9, Hendrix discloses an antenna assembly (read as, for example, tri-sector assembly 150, figure 5, par [0036]), comprising: three antenna-radio units, each of the antenna-radio units comprising an antenna and a radio transceiver in an integrated unit, each antenna having an external face (read as each of the tri-cell site sectors, designated broadly at 110, is shown in FIG. 2-4; each of the cell site sectors 110 includes a single vertical mounting member 112 (typically formed of aluminum) on which an antenna 134 and three RRUs 132 are mounted; and the antenna 134 having external face as shown in figures 2-4, par [0032]); a mounting assembly comprising a foundation, a cap and a spine, the foundation being mounted to a lower end of the spine and the cap mounted to an upper end of the spine (read as each of the cell site sectors 110 are mounted to a frame 160 (best seen in FIG. 6) that includes three vertical members 
Consider claim 10, as applied to claim 9 above, Hendrix discloses wherein the foundation and the cap are substantially mirror images (read as end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]).
Consider claim 13, as applied to claim 9 above, Hendrix discloses wherein the foundation and cap include venting apertures (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
claim 14, as applied to claim 9 above, Hendrix discloses wherein the foundation and cap include perforated ventilation sections (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).
Consider claim 15, as applied to claim 9 above, Hendrix discloses wherein the foundation includes a cable access hole (read as the circular opening in the middle of the plates 166 capable of allowing a cable to pass, figures 6 and 7, par [0036]).

Consider claim 17, Hendrix discloses an antenna assembly (read as, for example, tri-sector assembly 150, figure 5, par [0036]), comprising: a plurality of antenna-radio units, each of the antenna-radio units comprising an antenna and a radio transceiver in an integrated unit, each antenna having an external face (read as each of the cell site sectors, designated broadly at 110, is shown in FIG. 2-4; each of the cell site sectors 110 includes a single vertical mounting member 112 (typically formed of aluminum) on which an antenna 134 and three RRUs 132 are mounted; and the antenna 134 having external face as shown in figures 2-4, par [0032]); a mounting assembly comprising a foundation, a cap and a spine, the foundation being mounted to a lower end of the spine and the cap mounted to an upper end of the spine, the foundation and cap being frusto-conical and generally mirror images (read as each of the cell site sectors 110 are mounted to a frame 160 (best seen in FIG. 6) that includes three vertical members 162 spanned by numerous braces 164 (i.e. spine) that form a triangular pattern, end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]); wherein the antenna-radio units are mounted at circumferentially equally spaced locations between the foundation and the cap, with their respective external faces facing radially outwardly (read as each of the sectors 110 are mounted circumferentially equally spaced 
Consider claim 18, as applied to claim 17 above, Hendrix discloses wherein the foundation and cap include venting apertures (read as the air would pass the circular openings in the middle of plates 166, figures 6 and 7, par [0036]).

Consider claim 21, Hendrix discloses a monopole assembly (read as, for example, tri-sector assembly 150, figure 5, par [0036]), comprising: an elongate monopole; an antenna module mounted adjacent a top end of the monopole (read as each of the cell site sectors, designated broadly at 110, is shown in FIG. 2-4; each of the cell site sectors 110 includes a single vertical mounting member 112 (typically formed of aluminum) on which an antenna 134 and three RRUs 132 are mounted; and the antenna 134 having external face as shown in figures 2-4, par [0032]); and a placeholder module mounted beneath the antenna module, the placeholder module comprising a foundation, a cap, and a vertical spine extending between the foundation 
Consider claim 22, as applied to claim 21 above, Hendrix discloses wherein the foundation includes a plurality of mounting moles (read as the holes of bottom plate 166 as shown in figure 6, par [0036]). 
Consider claim 24, as applied to claim 21 above, Hendrix discloses comprising the steps of: (a) providing a monopole assembly as defined in claim 21; (b) removing the cover halves from the placeholder assembly; and (c) mounting a mounting bracket on the spine; and (d) mounting an antenna on the mounting bracket (read as the mountings of the tri-sectors 110, figures 6 and 7, par [0036]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (U.S. PGPub 2018/0026327 A1) in view of Bouchard (U.S. Patent D882,829 S).	
claims 3 and 4, as applied to claim 2 above, Hendrix discloses the claimed invention above but does not specifically disclose wherein the foundation and cap are frusto-conical as in claim 3 or wherein the foundation and cap are generally cylindrical as in claim 4.
Nonetheless, Bouchard discloses an electronic system (i.e. antenna system) on a pole, comprising a frusto-conical/cylindrical cap and a frusto-conical/cylindrical foundation that completely cover the top and bottom electronic system as shown in figures 1-2, see short description.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouchard into the teachings of Hendrix for the purpose of protecting the antenna system from water damage. 

Consider claims 11 and 12, as applied to claim 9 above, Hendrix discloses the claimed invention above but does not specifically disclose wherein the foundation and cap are frusto-conical as in claim 3 or wherein the foundation and cap are generally cylindrical as in claim 4.
Nonetheless, Bouchard discloses an electronic system (i.e. antenna system) on a pole, comprising a frusto-conical/cylindrical cap and a frusto-conical/cylindrical foundation that completely cover the top and bottom electronic system as shown in figures 1-2, see short description.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouchard into the teachings of Hendrix for the purpose of protecting the antenna system from water damage. 


claim 19, Hendrix discloses an antenna assembly (read as, for example, tri-sector assembly 150, figure 5, par [0036]), comprising: a plurality of antenna-radio units, each of the antenna-radio units comprising an antenna and a radio transceiver in an integrated unit, each antenna having an external face (read as each of the cell site sectors, designated broadly at 110, is shown in FIG. 2-4; each of the cell site sectors 110 includes a single vertical mounting member 112 (typically formed of aluminum) on which an antenna 134 and three RRUs 132 are mounted; and the antenna 134 having external face as shown in figures 2-4, par [0032]); a mounting assembly comprising a foundation, a cap and a spine, the foundation being mounted to a lower end of the spine and the cap mounted to an upper end of the spine (read as each of the cell site sectors 110 are mounted to a frame 160 (best seen in FIG. 6) that includes three vertical members 162 spanned by numerous braces 164 (i.e. spine) that form a triangular pattern, end plates 166 are attached at the upper (i.e. cap) and lower ends (i.e. foundation) of the vertical members 162, figures 6 and 7, par [0036]); wherein the antenna-radio units are mounted at circumferentially equally spaced locations between the foundation and the cap, with their respective external faces facing radially outwardly (read as each of the sectors 110 are mounted circumferentially equally spaced locations between the upper and lower ends of vertical member 162, with their respective external faces facing radially outwardly as shown in figure 7, par [0036]-[0037]); and a plurality of spacers, each spacer located between two adjacent antenna-radio units, and each antenna-radio unit between located between two adjacent spacers, each of the spacers including an arcuate external surface (read as the triangular spacers shown in figure 6 with their won external surface that separates the braces 164 which the sectors 110 mounted on, figures 6 and 7, par [0036]-[0037]); wherein the external faces of the antennas and the external surfaces of the spacers generally define a cylinder (read as the cylinder shape shown in figure 7 
However, Hendrix discloses the claimed invention above but does not specifically disclose the foundation and cap being generally cylindrical.
Nonetheless, Bouchard discloses an electronic system (i.e. antenna system) on a pole, comprising a frusto-conical/cylindrical cap and a frusto-conical/cylindrical foundation that completely cover the top and bottom electronic system as shown in figures 1-2, see short description.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bouchard into the teachings of Hendrix for the purpose of protecting the antenna system from water damage. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (U.S. PGPub 2018/0026327 A1) in view of Goodwin (U.S. Patent 5,641,141).	
Consider claim 8, as applied to claim 1 above, Hendrix discloses the claimed invention above but does not specifically disclose wherein the cap includes a baffle.
Nonetheless, in related art, Goodwin discloses an antenna mounting system 100 on a pole, comprising a rain cap 136 which is positioned on the top of the sleeve 120 to protect the cables 134 from exposure to the elements, figure 2, col. 7 with lines 27-53.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodwin into the teachings of Hendrix for the purpose of protecting the antenna system from water damage. 
claim 16, as applied to claim 9 above, Hendrix discloses the claimed invention above but does not specifically disclose wherein the cap includes a baffle.
Nonetheless, in related art, Goodwin discloses an antenna mounting system 100 on a pole, comprising a rain cap 136 which is positioned on the top of the sleeve 120 to protect the cables 134 from exposure to the elements, figure 2, col. 7 with lines 27-53.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodwin into the teachings of Hendrix for the purpose of protecting the antenna system from water damage. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (U.S. PGPub 2018/0026327 A1) in view of Bouchard (U.S. Patent D882,829 S), and in further view of Goodwin (U.S. Patent 5,641,141).	
Consider claim 20, as applied to claim 19 above, Hendrix, as modified by Bouchard, discloses the claimed invention above but does not specifically disclose wherein the cap includes a baffle.
Nonetheless, in related art, Goodwin discloses an antenna mounting system 100 on a pole, comprising a rain cap 136 which is positioned on the top of the sleeve 120 to protect the cables 134 from exposure to the elements, figure 2, col. 7 with lines 27-53.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodwin into the teachings of Hendrix, which modified by Bouchard, for the purpose of protecting the antenna system from water damage. 
Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (U.S. PGPub 2018/0026327 A1) in view of Constance et al. (U.S. PGPub 2018/0351245 A1).	
Consider claim 23, as applied to claim 21 above, Hendrix discloses the claimed invention above but does not specifically disclose comprising a luminaire arm mounted to the monopole beneath the placeholder.
Nonetheless in related art, Constance discloses a similar small cell pole antenna configuration for 5G on a pole having a light mast 16 supports a street light 18, figure 2A, par [0023].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Constance into the teachings of Hendrix for the purpose of allowing the antenna system installed on a street light pole to save space.

Consider claim 25, as applied to claim 24 above, Hendrix discloses the claimed invention above but does not specifically disclose wherein the antenna is a 5G antenna.
Nonetheless in related art, Constance discloses a similar small cell pole antenna configuration for 5G, par [0005].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Constance into the teachings of Hendrix for the purpose of allowing the antenna system to provide services for the latest generation of technology (i.e. 5G).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645